 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            No. 1:17-CR-00072-DAD-BAM

12                         Plaintiff,                     FINAL ORDER OF FORFEITURE

13            v.

14   JASON BROWN,

15                         Defendant.

16

17           WHEREAS, on July 26, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Jason Brown in the

19   following property:

20                   a. A Ruger, .44 caliber revolver,

21                   b. A 9mm Taurus pistol, and

22                   c. Any and all ammunition seized in this case.

23           AND WHEREAS, beginning on August 7, 2018, for at least thirty (30) consecutive

24   days respectively, the United States published notice of the Court’s Order of Forfeiture on the

25   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

26   all third parties of their right to petition the Court within sixty (60) days from the first day of

27   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

28   the forfeited property;
                                                         1
 1          AND WHEREAS, the United States sent direct written notice by certified mail to the

 2   following individuals known to have an alleged interest in the above-described property:

 3   Michael Casey McMullen and the Estate of Mr. Theodore John Maynard.

 4          AND WHEREAS, the Court has been advised that Michael Casey McMullen and any

 5   Trustee or individual acting on behalf of the Estate of Mr. Theodore John Maynard have not

 6   filed a claim to the subject property and the time for them to file a claim has expired.

 7          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 8   subject property and the time for any person or entity to file a claim has expired.

 9          Accordingly, it is hereby ORDERED and ADJUDGED:

10          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

11   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

12   924(d), 21 U.S.C. § 853(a), and 28 U.S.C. § 2461(c), to be disposed of according to law,

13   including all right, title, and interest of Jason Brown.

14          2.      All right, title, and interest in the above-listed property shall vest solely in the

15   name of the United States of America.

16          3.      The Federal Bureau of Investigation shall maintain custody of and control over

17   the subject property until it is disposed of according to law.

18   IT IS SO ORDERED.
19
        Dated:     October 23, 2018
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                         2
